Citation Nr: 9910474	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  96-48 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disorder.  

2.  Entitlement to service connection for a back disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disability.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a head 
injury.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to July 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  There is no evidence which connects a current neck 
disorder to disease or injury in service.

2.  There is no evidence of a current back disorder.  

3.  There is no evidence which connects a current back 
disorder to disease or injury in service.  

4.  The RO denied service connection for an anxiety reaction 
in February 1962.  In August 1975, the RO informed the 
veteran that it would not reopen the claim because he had not 
submitted new and material evidence.  The veteran did not 
appeal either decision.  

5.  The evidence submitted in support of the petition to 
reopen is not competent.  

6.  The RO denied service connection for residuals of a head 
injury in February 1962.  The veteran did not appeal.  

7.  The evidence submitted in support of the petition to 
reopen is not competent.  


CONCLUSIONS OF LAW

1.  The claim of service connection for a neck disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of service connection for a back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The August 1975 RO decision denying reopening of the 
claim of service connection for an acquired psychiatric 
disability is final.  Evidence received since the 1975 
decision is not new and material and the veteran's claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.1103 (1998). 

4.  The February 1962 rating decision denying service 
connection for residuals of a head injury is final.  Evidence 
received since the 1962 RO decision is not new and material 
and the veteran's claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has attempted to contact the veteran.  As of August 1998, 
his whereabouts are not known.  

Neck and Back Disorders

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection for neck and back injuries, the threshold 
question to be answered is whether the appellant has 
presented evidence of a well-grounded claim; that is, one 
that is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peace 
time service.  38 U.S.C.A. § 1131 (West 1991).  Service 
connection for arthritis may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (1998).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

One element of a well grounded claim is evidence of injury in 
service.  A lay witness is competent to report injury in 
service and, for the purpose of determining the threshold 
issue of whether the claim is well grounded, the veteran's 
statements are accepted as true.  

The service medical records show the veteran fell and struck 
his head while handling the ground lines of a military 
airship in December 1960.  On the January 1962 VA 
examination, it was reported that he was swung some 10 feet 
into the air and then thrown to the ground.  In his December 
1996 appeal, the veteran stated that he fell 20 to 30 feet 
from an airship.  At his May RO hearing, the veteran 
testified that he was 50 feet in the air and came back down, 
landing on his head , neck and back.  This evidence is 
sufficient to meet the requirement for evidence of injury in 
service.  

However, a well grounded claim requires more than evidence of 
injury in service.  There must be evidence of a current 
residual disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  There must also be evidence which connects the 
current disability to the injury in service.  On, these two 
elements of evidence, current disability and connection to 
disease or injury in service, as a lay witness, the veteran 
does not have the medical training or experience to provide 
competent evidence.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  Thus, while his hearing testimony is 
considered competent as to the injury in service, it is not 
competent evidence of a current disability or to connect that 
injury to a current disability.  Moreover, testimony as to 
what physicians allegedly told him is not credible evidence.  
See Warren v. Brown, 6 Vet App 4 (1993).  See also Swann v. 
Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 
342 (1995).  

Review of the record does not disclose any competent evidence 
of a back disorder.  The absence of evidence on this point 
renders the claim not well grounded and requires that it be 
denied.  

Although 1987 private medical records document cervical disc 
disease and spondylosis, such was not manifest during service 
or within 1 year of separation and no professional has linked 
the remote post service diagnosis to service.  

The Board notes that there is some post service evidence 
which bears on the connection issue.  However, this is 
evidence against a connection.  There is no evidence which 
would support a continuity of symptomatology or otherwise 
support a connection.  The January 1962 VA examination report 
shows that the veteran's complaints of injury were 
considered.  There were no neck or back symptoms.  The 
musculoskeletal system examination was essentially negative.  
In March 1987, the veteran was admitted to a private hospital 
with neck and arm complaints, after being hit by a car.  
There were no neurologic or musculoskeletal complaints noted 
when the veteran was treated for heart symptoms at another 
private hospital in January 1998.  

While the veteran asserts that he has been symptomatic since 
service, there is no competent evidence from a physician 
linking a reported continuity of symptomatology to a current 
disability.  See Savage, at 497, 498.  

There is no evidence which connects a current disability to 
the injury in service.  The absence of the nexus element of 
evidence also renders the claim not well grounded and 
requires that the claim be denied.  

In accordance with 38 U.S.C.A. § 5103 (West 1991), the rating 
decision, statement of the case and supplemental statement of 
the case adequately informed the veteran of the lack of 
evidence to support his claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995); Meyer v. Brown, 9 Vet. App. 425, 429 
(1996).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

Reopening Claims

The February 1962 rating decision denied service connection 
for an anxiety reaction and residuals of a head injury.  The 
veteran did not appeal.  In August 1975, the RO informed the 
veteran that he had to submit new and material evidence to 
reopen his claim for service connection for a nervous 
condition, that recently submitted evidence was not new and 
material and that no further consideration could be given to 
his claim.  In essence, the veteran's statement was 
considered a duplicate claim and there was nothing to 
adjudicate.  The veteran did not appeal that determination.  

When a claim is denied by the RO, and the claimant fails to 
timely appeal by filing an NOD within the one-year period 
following the decision as prescribed in 38 U.S.C. § 
7105(b)(1), that decision becomes final and the claim may not 
"thereafter be reopened or allowed, except as may otherwise 
be provided by regulations not inconsistent with" title 38 of 
the United States Code. 38 U.S.C. § 7105(c); see also Person 
v. Brown, 5 Vet. App. 449, 450 (1993) (failure to appeal an 
RO decision within the one-year period renders the decision 
final).

The exception to these rules states that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C. § 5108; see also 38 U.S.C. § 7104(b); Spencer v. 
Brown, 4 Vet. App. 283, 286-87 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994); Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991); see generally Suttman v. Brown, 5 Vet. App. 127, 135-
36 (1993) (applying § 5108 provisions for reopening final 
claims to RO decisions rendered final by operation of § 
7105(c)).  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has specifically held that the Board may 
not consider a previously and finally disallowed claim unless 
new and material evidence is presented, and that before the 
Board may reopen such a claim, it must so find.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  "Moreover, once 
the Board finds that no such evidence has been offered, that 
is where the analysis must end."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

The Secretary must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a)(1998) in order to have a finally denied claim 
reopened under 38 U.S.C. § 5108. Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), the claim as reopened (and as distinguished from the 
original claim) is well grounded pursuant to 38 U.S.C. § 
5107(a).  Third, if the claim is well grounded, the Secretary 
may then proceed to evaluate the merits of the claim but only 
after ensuring that his duty to assist under 38 U.S.C. § 
5107(a) has been fulfilled.  See Winters v. West, No. 97-2180 
(U.S. Vet. App. Feb. 17, 1999) (en banc).  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1997).   
See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).   



An Acquired Psychiatric Disability

When service connection for an anxiety disorder was denied by 
the February 1962 rating decision, the file included the 
service medical records, which did not show any psychiatric 
complaints, findings or diagnoses.  The report of the 
examination for separation from service showed that the 
veteran's psychiatric status was normal.  

The record in February 1962 also contained the report of the 
January 1962 VA examination.  That report contained a 
diagnosis of psychoneurosis, anxiety reaction, chronic, in a 
passively-dependent, emotionally unstable personality 
structure.  

The February 1962 rating decision denied service connection 
for the anxiety reaction as it was not noted in service or 
until the current examination and no relationship between the 
condition and the inservice head injury had been 
demonstrated.  This explanation points to two elements of 
evidence which are missing:  there is no evidence of 
psychiatric disease in service and, while there is evidence 
of a head injury, there is no evidence which would connect 
that to the post service disability.  

There was no additional evidence at the time of the August 
1975 RO decision, so there was no change in the basis of the 
denial.  

Since then, there has been no evidence from a competent 
witness which identifies the presence of a chronic 
psychiatric disorder in service or which links a chronic 
psychiatric disorder to the veteran's injuries in service.  
That is, considering the basis of the previous denials, there 
is no new evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The veteran did testify at a May 1997 RO hearing.  As a lay 
witness, he does not have the medical expertise to diagnosis 
symptoms during service as a chronic acquired psychiatric 
disability.  Similarly, he does not have the medical 
expertise to provide competent evidence linking a current 
psychiatric disability to the injury in service.  Also, the 
veteran's testimony as to what physicians and others 
allegedly told him is not competent evidence of psychiatric 
disease in service or a connection between the head injury in 
service and his current psychiatric disability.  See Warren 
v. Brown, 6 Vet App 4 (1993).  See also Swann v. Brown, 5 
Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 342 
(1995).  

If lay assertions of medical causation will not suffice 
initially to establish a plausible, well-grounded claim, it 
necessarily follows that such assertions cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

At the time of the previous denial, there was no competent 
evidence of psychiatric disease in service and there was no 
competent evidence of a connection between the head injury in 
service and his current psychiatric disability.  There is 
still no such evidence.  The veteran has not presented new 
and material evidence and the claim is not reopened.  

Residuals of a Head Injury

When service connection for residuals of a head injury was 
denied by the February 1962 rating decision, the file 
included the service medical records.  In December 1960, the 
veteran was ground handling lines of an incoming airship when 
he fell and struck his head.  He was unconscious for 2 to 4 
minutes.  Examination did not disclose any abnormalities.  
Pupils were round, regular and equal.  They reacted to light 
and accommodation.  The extent of motion and fundi were 
normal.  Cranial nerves were intact.  Reflexes were equal, 
bilaterally.  He was held for observation for a brain 
concussion and returned to duty the next day.  There was no 
diagnosis of continuing symptoms from the head injury.  The 
service medical records do not reflect any further head 
complaints, findings or diagnoses during service.  The report 
of the July 1961 examination for separation from service 
showed that the veteran's head and neurologic systems were 
normal.  

The record in February 1962 also contained the report of the 
January 1962 VA examination.  The veteran complained of 
occasional headaches.  Eye examination disclosed myopia and 
no other ocular pathology.  Neurological examination did not 
disclose any residuals of the head injury.  Skull X-rays did 
not reveal any injury residuals.  The examiner noted that 
neurologic residuals of a head injury were not found on 
examination.  

The February 1962 rating decision denied service connection 
for residuals of a head injury on the basis that no such 
residuals had been found on the most recent examination.  
Therefore, to reopen the claim, the veteran would have to 
submit new evidence diagnosing current residuals of the head 
injury in service.  Here again, no such evidence has been 
submitted. 

As discussed above, whether there is a current disability and 
whether the disability is the residual of a particular injury 
are medical questions.  To be competent, evidence on these 
questions must come from a trained medical source.  The 
veteran's statements, including sworn testimony, that he has 
headaches or other symptoms as a residuals of the head injury 
in service are not competent evidence because he is a lay 
witness, without the medical background to present evidence 
on medical question of diagnosis and etiology.  See 
Grottveit.  

Neither is the veteran's hearing testimony, as to what 
physicians or others allegedly told him, competent evidence 
that he has a current head injury disability or that such 
disability is the residual of the head injury in service.  
See Warren v. Brown, 6 Vet App 4 (1993).  See also Swann v. 
Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 
342 (1995).  

When service connection was previously denied, there was no 
competent evidence that the veteran had residuals of a head 
injury.  There is still no competent evidence that he has 
residuals of a head injury in service.  There is no new 
evidence which is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Therefore, the claim can not be reopened and the previous 
denial remains final.  


ORDER

Service connection for a neck disorder is denied.  

Service connection for a back disorder is denied.  

The petition to reopen a claim of service connection for a 
psychiatric disability is denied.  

The petition to reopen a claim of service connection for 
residuals of a head injury is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

